Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	EXAMINER'S STATEMENT OF REASONS FOR ALLOWANCE
  	This communication is an Examiner's reasons for allowance in response to application filed on 10/16/2019, assigned serial 16/654,669 and titled “Vehicle and Method of Controlling Thereof.”
 	The following is the Examiner's statement of reasons for the indication of allowable subject matter:
It is found the most relevant prior art of record is the US patent application publication No. US 2018/0178783 A1 (Saiki reference).  Saiki discloses a collision avoidance support device for a vehicle that consists a detection unit for detecting a target vehicle traveling in front of the vehicle, a determination unit for detecting which the target detected is moving and which the target detected is stationary, an obstacle determination unit that determine whether the target detected by the target detection unit is likely collide with the vehicle, and a traveling direction automatic control unit that is configured to calculate the selected avoidance path so that the distance margin when the obstacle is the moving object is larger than the distance margin when the obstacle is the stationary object.  In Saiki, a surrounding sensor, and the vehicle operational sensors (e.g, yaw rate sensor, acceleration sensor, etc.) are coupled to the control unit, wherein the surrounding sensor includes a radar sensor and a camera for obtaining the surrounding information of the vehicle.  The control unit determines, based on the image data transmitted from the surround sensor, whether or not vehicle is likely colliding with 
The subject matter of the claimed invention is patently distinguished from this prior art in that it comprises “a vehicle comprising a first controller configured to determine a possibility of forward avoidance of the vehicle with respect to the target vehicle; a second controller configured to determine a possibility of side avoidance of the vehicle with respect to the target vehicle; a third controller configured to determine a possibility of avoiding collision of the vehicle with the target vehicle based on a result of detecting the target vehicle and the first object of the forward detection sensor and a result of detecting the second object of the side detection sensor; and an integrated controller configured to determine a final avoidance possibility for the target vehicle based on the possibility of forward avoidance determined by the first controller and the possibility of side avoidance determined by the second controller, and adjust a control amount of collision avoidance of the vehicle by comparing the possibility of avoiding driving determined by the third controller with the final avoidance possibility.”  Saiki is not teaching or even suggesting the limitations of “a method for controlling a vehicle including a first controller, second controller and a third controller, the method comprising: determining, by the first controller, a possibility of forward avoidance of the vehicle with respect to the target vehicle; determining, by the second controller, a possibility of side avoidance of the vehicle with respect to the target vehicle; determining, by the third controller, a possibility of avoiding driving of the vehicle with respect to the target vehicle based on a 
It is found that none of the references or the combination teaches or suggests such a vehicle with the system and method as claimed by applicants.  The prior art does not contain any teaching that would lead a skilled person to modify the closest prior art and thereby arrive at the invention.  Therefore, the claimed invention is not obvious to an ordinary skill in the art.  Accordingly, the claimed invention is patentable.
		Conclusions
		Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tuan C To whose telephone number is (571) 272-6985.  The examiner can normally be reached on from 6:00AM to 2:30PM.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Vivek D Koppikar, can be reached on (571) 272-5109.
	The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 


/TUAN C TO/Primary Examiner, Art Unit 3667